District Court of Ponce.
Whereas, The only errors assigned by the appellant are the following:
(1) That the District Court of Ponce erred in finding that the defendant had acquired the property by gift from his ancestor, Francisco Serrano.
(2) That the District Court of Ponce erred in finding that defendant Francisco Serrano had held the property •for more than 30 years quietly, peaceably, publicly and as owner.
(3) That the District Court of Ponce erred in weighing the evidence and dismissing the complaint;
*913Whereas, This court is of the opinion that the court below did substantial justice;
Whereas, The questions of law were all submitted to the court a. quo and decided adversely to the appellant in connection with the facts involved;
Whereas, The appellant has not cited in his brief or argument before this court any jurisprudence to destroy the strong presumption in favor of the judgment below;
Therefore, Considering the cases of Durkin v. Serrano, 28 P. R. R. 574, and Arroyo v. Bruno, 23 P. R. R. 757, the judgment of the district court of July 15, 1921, is affirmed.